PER CURIAM.
The plaintiff-appellee recovered a jury verdict and judgment against the South Florida Water Management District for injuries incurred when, while a passenger in a boat traveling on a district canal, he was struck on the head by a low hanging footbridge. We reverse with directions to enter judgment for the appellant both because the District is protected by sovereign immunity from the liability asserted, Department of Transp. v. Konney, 587 So.2d 1292 (Fla.1991); Barrera v. State Dep’t of Transp., 470 So.2d 750 (Fla. 3d DCA 1985), review denied, 480 So.2d 1293 (Fla.1985), and because, even treating the defendant as a private entity, there was no breach of duty to the plaintiff with respect to the condition in question. See Ashcroft v. Calder Race Course, Inc., 492 So.2d 1309, 1311 (Fla.1986). These conclusions make it unnecessary to consider either the other arguments made by the District in support of its claim to a judgment in its favor or the points advanced for granting it a new trial.
Reversed.